Citation Nr: 0901229	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
a stomach condition.  

The veteran testified at a March 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  The Board remanded the case to the RO for further 
development in June 2008.  Development has been completed and 
the case is once again before the Board for review.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that a 
gastrointestinal disability preexisted service; the veteran 
is presumed to have entered service in sound condition.

2.  The veteran's gastrointestinal disability is not 
etiologically related to active service.  
 

CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

The veteran's service treatment records, private treatment 
records, a Board hearing transcript, and a VA examination 
report have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.




B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a 
finding that clear and unmistakable evidence showed that a 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b) (2008).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse." Webster's 
II New College Dictionary (1999).  If the Board finds that 
there is clear and unmistakable evidence that the veteran's 
gastrointestinal disability preexisted service, the Board 
must then determine whether there is clear and unmistakable 
evidence that a preexisting gastrointestinal disability was 
not "made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.

The veteran's January 1962 enlistment examination does not 
reflect any complaints, treatment, or diagnoses relating to a 
gastrointestinal disability.  Service treatment records show 
that the veteran was seen on one occasion in March 1962 with 
a complaint of burning pain in the stomach after eating.  The 
veteran reported that he had this problem, on and off, for a 
year.  He reported that he had been taking Gelusil tablets 
(an antacid).  He was directed to continue taking Gelusil 
tablets for treatment of his symptoms.  Service treatment 
records do not reflect any further treatment for 
gastrointestinal complaints.  Routine examinations completed 
in February 1963 and August 1964, and an October 1967 
separation examination do not reflect any complaints that can 
be related to a gastrointestinal disability.

Private treatment records from Jackson Madison County 
Hospital and from Dr. J.H.S., dated from October 2003 to 
April 2005, reflect diagnoses of gastroesophageal reflux 
disease; dysphagia; esophagitis; chronic colitis; colonic 
strictures as a result of diverticulosis with subsequent 
scarring; colonic polyps; irregular gastroesophageal mucosal 
junction suggestive of Barrett's epithelium; and 
constipation.  The earliest medical evidence of a chronic 
gastrointestinal disability was an October 2003 diagnosis of 
gastroesophageal reflux disease.  Private treatment records 
note a history of long-standing reflux symptoms.  The veteran 
was diagnosed in November 2004 with a history of 
gastroesophageal reflux disease and tobacco abuse.   

During the veteran's March 2008 travel Board hearing, he 
reported having stomach problems while he was in service and 
indicated that he was treated with antacids.  He reported 
that he continued to have stomach problems after his 
separation from service, which he treated with over-the-
counter medication.  The veteran reported that he did not 
seek medical treatment for his stomach complaints until at 
least 20 years after his separation from service.  At the 
time of the hearing, he reported that he was being treated 
with Prevasic.  In light of the veteran's testimony, the 
Board remanded the case for a VA examination in June 2008 to 
determine whether the veteran's current gastrointestinal 
disabilities were related to his in-service stomach 
complaints.  

A VA examination was completed in August 2008.  The examiner 
reviewed the veteran's service treatment records, noting his 
in-service stomach complaints.  The examiner described 
pertinent findings from post-service medical records.  He 
noted that the veteran had been a life-long heavy smoker.  
The veteran continued smoking up until the time of a January 
2005 hospital admission.  A March 2005 EGD and colonoscopy 
shows that the veteran had colonic strictures, colon polyps 
removed using a heart biopsy technique, and irregular 
gastroesophageal mucosal junction suggestive of Barrett's 
epithelium.  The veteran reported having symptoms of 
heartburn for many years, but was unable to specify an exact 
duration.  The examiner stated that a 1962 note in the claims 
file reflects symptoms of a duration of one year.  The 
veteran reported that he started smoking at age 7 and smoked 
up to 2 to 3 packs a day.  He reported that he continued to 
smoke 1 1/2 packs a day.  He reported that he used Maalox as 
needed for heartburn during service, and continued to do that 
until his EGD in March 2005.  The veteran provided the 
examiner with additional medical records from Jackson Madison 
County Hospital.  A more recent July 2008 colonoscopy and EGD 
showed mild left-sided diverticulosis; a small sessile polyp 
at the proximal transverse colon; a staple at 20 centimeters, 
noted as a surgical change from a previous partial 
colesectomy for treatment of colon stricture; a small hiatal 
hernia; and tissue changes consistent with Barrett's 
esophagus, with multiple biopsies taken.  

The veteran was diagnosed with gastroesophageal reflux 
disease.  The examiner stated that the veteran had Barrett's 
esophagitis as was evident by EGD.  He was on Omeprazole, and 
this had nearly eradicated his heartburn.  The veteran was 
also diagnosed with ischemic colon stricture, for which he 
underwent a resection in January 2008.  The examiner noted 
that he did not have the operative report.  The veteran's 
July 2008 colonoscopy mentioned surgical changes from a 
previous partial colectomy for treatment of colon stricture.  
The examiner noted that the veteran had been completely 
asymptomatic since the partial colonic resection.  The 
examiner opined that gastroesophageal reflux disease, 
Barrett's esophagitis, and ischemic colon strictures were 
more likely than not due to the veteran's extensive history 
of smoking.  The veteran started smoking at age 7 and had 
smoked up to 2 to 3 packs per day.  He continued to smoke 1 1/2 
packs per day.  The examiner stated that the veteran's 
gastrointestinal disabilities were unlikely related to his 
military service from 1962 to 1967.

The presumption of soundness is applicable to this case.  
Although a March 1962 clinical treatment report, associated 
with service treatment records, shows that the veteran 
reported experiencing heartburn symptoms for a duration of 
one year, his January 1962 enlistment examination did not 
reflect a diagnosed gastrointestinal disability at the time 
of his enlistment.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 
3.304(b).

The veteran clearly has currently diagnosed gastrointestinal 
disabilities.  His current diagnoses include gastroesophageal 
reflux disease, Barrett's esophagitis, and ischemic colon 
strictures.  Gastroesophageal reflux disease, Barrett's 
esophagitis, and ischemic colon strictures were not incurred 
in service.  Although service treatment records show that the 
veteran was treated for stomach symptoms in service, an 
October 1967 separation examination does not reflect a 
chronic gastrointestinal disability at the time of his 
separation.    

The veteran reported during his Board hearing that he 
continued to have stomach problems since his separation from 
service.  He indicated that he did not seek medical treatment 
for his stomach complaints until at least 20 years after his 
separation from service.  The veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

In this case, the Board finds that the veteran is competent 
to report having stomach problems, treated with over-the-
counter antacids, in service and after his separation from 
service.  Lay evidence in this case is sufficient to 
establish in-service and post-service complaints of 
heartburn.  There is no evidence to indicate that the 
veteran's statements are not credible.  The veteran, however, 
is not capable of providing a diagnosis or making a medical 
conclusion as to causation.  The record shows that the 
veteran did not seek medical treatment a gastrointestinal 
disability for many years after service; the earliest 
diagnosis a gastrointestinal disability was in March 2003.  

Although the veteran exhibited gastrointestinal symptoms in 
service and reported symptoms thereafter, a currently 
diagnosed gastrointestinal disability is not shown by 
competent medical evidence to be related to his in-service 
complaints.  An August 2008 VA examiner opined that 
gastroesophageal reflux disease, Barrett's esophagitis, and 
ischemic colon strictures were unlikely related to his 
military service from 1962 to 1967.  The examiner opined 
instead, that such disabilities were more likely than not due 
to the veteran's extensive history of smoking.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the August 2008 VA examiner's 
diagnosis and opinion, which were based on a comprehensive 
review of the claims file, to include service treatment 
records and post-service treatment records, as well as an 
interview and examination of the veteran, provides the most 
probative evidence of record with respect to the veteran's 
current diagnosis and the etiology of that diagnosis.  The 
medical evidence reviewed and discussed by the examiner was 
factually accurate.  The veteran provided additional history 
and medical evidence during examination.   Based on all the 
evidence and on his expertise, the examiner provided a fully 
articulated opinion and provided sound reasoning for his 
conclusion.  In the present case, there is simply no medical 
evidence which shows that a currently diagnosed 
gastrointestinal disability is related to service.  
Therefore, the Board finds that service connection for a 
gastrointestinal disability is not warranted.

Finally, to the extent that the veteran's current 
gastrointestinal disorders are the result of his use of 
tobacco products, the Board notes that for claims filed after 
June 9, 1998, as in the instant case, service connection may 
not be granted for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products in service; this prohibition does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2008).  The Court, in Kane v. 
Principi, 17 Vet. App. 97 (2003), noted that 38 U.S.C.A. § 
1103(a) states that a disability shall not be considered to 
have resulted from the line of duty on the basis that it 
resulted from the use of tobacco products during service.  
Therefore, any claim for service connection on the basis of 
tobacco use that began in service would be precluded by law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  By the 
veteran's own admission, he began to smoke prior to his entry 
into service and has smoked since, and the Board notes 
further that the VA examiner specifically ruled out a 
relationship otherwise between the veteran's current 
gastrointestinal disorders and his military service.  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  

C.  Conclusion

Although the veteran has currently diagnosed gastrointestinal 
disabilities, the most probative evidence of record does not 
establish that a gastrointestinal disability was incurred or 
aggravated in service, and no nexus has been established 
between a current gastrointestinal disability and the 
veteran's military service.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
veteran has a gastrointestinal disability etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a gastrointestinal disability is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


